LEMMON, Justice,
dissenting in part.
Respondent, after being introduced to the property owner by a public official who was to vote on the rezoning application, told the owner that the rezoning “would sail through” if she granted the proposed option.1 Although respondent did not devise the scheme for improper coersion, he conspired with the public officials by acting as the lawyer for undisclosed clients and apparently took the only affirmative step in furtherance of the conspiracy. Because respondent participated knowingly, actively and significantly in a scheme to apply improper pressure on the owner, his conduct should be sanctioned by a period of suspension.

. Although respondent denied the assertion, the owner was entirely disinterested and had no reason to give false testimony.